Citation Nr: 0911010	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a claimed skin 
disorder.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

3.  Entitlement to service connection for claimed sinus 
disorder.  

4.  Entitlement to service connection for a claimed eye 
disorder to include color blindness.  

6.  Entitlement to service connection for the claimed 
residuals of right small finger injury.  

7.  Entitlement to service connection for claimed residuals 
of a dental injury.  

8.  Entitlement to a disability rating in excess of 10 
percent for the service-connected postoperative residuals of 
reconstruction of the anterior cruciate ligament based on 
limitation of motion of the right knee.  

9.  Entitlement to a disability rating in excess of 10 
percent for the service-connected postoperative residuals of 
reconstruction of the anterior cruciate ligament based on 
instability of the right knee prior to June 18, 2004.  

10.  Entitlement to a disability rating of 20 percent for the 
service-connected postoperative residuals of reconstruction 
of the anterior cruciate ligament based on instability of the 
right knee prior to October 4, 2004.  

11.  Entitlement to an earlier effective date for the 
assignment of a separate rating for the service-connected 
postoperative residuals of reconstruction of the anterior 
cruciate ligament based on instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988 and September 1990 to November 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the RO.  

The issue of an effective date prior to October 24, 2004, for 
the grant of a 20 schedular rating for the service-connected 
postoperative residuals of reconstruction of the anterior 
cruciate ligament with limited motion of the right knee was 
certified to the Board.  

As the issue of entitlement to a higher rating for this 
disability is before the Board, the possibility of granting 
an earlier effective date for the 20 percent rating is 
considered within this review.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Therefore, the issues are listed 
on the title page.  

The issues of service connection for a skin disorder and an 
innocently acquired psychiatric disorder are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosis of 
chronic sinusitis.  

2.  Neither the Veteran's refractive error nor his color 
blindness is a disease or injury for VA compensation 
purposes.  

3.  The Veteran's preexisting right little finger disability 
is not shown to have chronically worsened or increased in 
severity during service.  

4.  The Veteran is not shown to have a current dental 
condition manifested by the loss of teeth due to trauma or 
injury suffered during his active service.  

5.  Beginning in December 2003, the service-connected 
disability picture is shown to have more nearly approximated 
that of moderate instability of the right knee following the 
Veteran's incurrence of an intervening injury.  

6.  The service-connected right knee disability currently is 
not shown to be manifested by more than moderate instability 
or recurrent subluxation or a limitation of flexion to less 
than 60 degrees or extension to less than 5 degrees.  

7.  The service-connected right knee impairment is shown to 
have been productive of a disability picture that more 
closely resembled that of mild instability on the date of the 
claim for increase on March 19, 2003 and that of moderate 
instability following an intervening injury on December 7, 
2003.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
sinusitis due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A.  §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 3.303 (2008).

2.  The veteran does not have an acquired eye disability due 
to disease or injury that was incurred in or aggravated by 
active service; neither refractive error nor color blindness 
is a disease or injury within the meaning of applicable 
legislation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).  

3.  The Veteran's preexisting right little finger disability 
is not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

4.  The Veteran does not have a dental disability manifested 
by loss of teeth due trauma or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1712, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008).  

5.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the service-connected 
postoperative residuals of reconstruction of the anterior 
cruciate ligament based on limitation of motion of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.72a including Diagnostic Codes 
5260, 5261 (2008).  

6.  The criteria for the assignment of an increased 
disability evaluation of 10 percent for the service-connected 
postoperative residuals of reconstruction of the anterior 
cruciate ligament based on instability of the right knee 
prior to June 18, 2004 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, 4.40, Diagnostic Code 5257 
(2008).  

7.  The criteria for the assignment of a disability 
evaluation of 20 percent for the service-connected 
postoperative residuals of reconstruction of the anterior 
cruciate ligament based on instability of the right knee 
prior to October 4, 2004 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, 4.40, Diagnostic Code 5257 
(2008).  

8.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for the service-connected 
postoperative residuals of reconstruction of the anterior 
cruciate ligament based on instability of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, 4.40, Diagnostic Code 5257 (2008).  

9.  The date of March 19, 2003, when the Veteran filed his 
claim for increase, is the earliest on which it can be 
ascertained that the service-connected right knee disability 
underwent an increase in severity manifested by mild 
instability or recurrent subluxation.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.400 (2008).  

10.  The date of December 7, 2003, when the veteran sustain a 
superimposed injury, is earliest that it can be ascertained 
that the service-connected right knee disability underwent an 
increase in severity manifested by moderate instability or 
recurrent subluxation.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  

Examinations have been conducted.  Notice as to what evidence 
is needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  See, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Letters of April 2003, October 2003, February 2004, September 
2004, March 2006, June 2008, and August 2008, provided 
pertinent notice and development information.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for the right 
small finger and an eye disorder.  In the absence of evidence 
of medical treatment for either disorder in service or within 
a reasonable time subsequent to the veteran's military 
service, the Board finds that any medical opinion would be 
based on pure speculation.  See 38 C.F.R. § 3.102 (service 
connection may not be predicated on a resort to speculation 
or remote possibility).  

There is no showing of a defect in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  

The Board's analysis hereinbelow will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record includes statements of the Veteran, service 
treatment records, VA outpatient records dated between 2002 
and 2008, private clinical records, VA vocational 
rehabilitation records, and reports of QTC examinations 
conducted in October 2003, October 2004, and June 2008.  


Criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Certain disorders, such as arthritis, may be presumed to have 
been incurred in service where shown to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  


Service connection for a sinus disorder

The Veteran claims to have a recurrent sinus condition due to 
service.  The service medical records reflect that he 
received medical care on different occasions for various 
upper respiratory complaints including sinus congestion.  In 
fact, he has been granted service connection for allergic 
rhinitis.  

Significantly however, the record does not support a 
conclusion that the Veteran currently has a chronic 
disability involving the sinuses.  The report of the QTC 
examination conducted in June 2008 indicated that the correct 
diagnosis for his nasal disorder was that of allergic 
rhinitis; otherwise, there was no other reported sinus 
disorder.  

Without proof of current disability, service connection 
cannot be granted, as essentially there is no disability to 
service connect.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

Moreover, the record does not include competent evidence to 
support the Veteran's lay assertions of having a chronic 
sinus condition due to an event or incident of his active 
service.  

The only evidence of record that tends to relate the claimed 
sinus condition to service are the Veteran's own assertions 
of having recurrent problems that began in service.  However, 
in this case, his lay statements about observable 
manifestations alone are of limited probative value in the 
absence of competent evidence showing a current diagnosis of 
chronic sinus disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for chronic sinus condition.  


Service connection for an acquired eye disability

The Veteran asserts having defective vision due to service.  
He also feels his color blindness increased in severity 
during service.  

The Veteran's service treatment record does not show 
complaints or findings of an acquired eye condition due to 
disease or injury in service.  

At the time of the service entrance examination, bilateral 
refractive error was noted.  The Veteran also was noted to be 
color blind, and this was congenital.  

Refractive error and congenital defect are not a disease or 
injury within the meaning of applicable law. 38 C.F.R. § 
3.303(c).  There is a lack of entitlement under the law to 
service connection for refractive error of the eye or color 
blindness, unless the evidence shows that either was subject 
to a superimposed disease or injury during military service 
that resulted in increased disability.  VAOPGCPREC 82-90, 56 
Fed. Reg. 45711 (1990).  As, refractive error and color 
blindness are not conditions, for which disability 
compensation is payable under the law.  

The Board finds that the evidence in this case does not show 
that any superimposed disease or injury was present during 
his active service.  As noted, the Veteran's service 
treatment records show no injury or disease of the eyes.  
Thus, an acquired eye condition was not noted during service.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, 
the claim of service connection for an acquired eye disorder 
must be denied.  


Service connection for a chronic right small finger 
disability

The Veteran asserts that he aggravated a preexisting right 
small finger injury during service.  

Significantly, the service treatment record does not show 
complaints or findings about an injury or a disability 
involving the right little finger.  

The service entrance examination noted a prior history of a 
broken right small finger.  A May 1988 examination noted a 
prior history of preservice injury in the form of a right 5th 
finger fracture while playing football.   

There is no record of an examination conducted prior to his 
entrance into the second period of service.  However, the 
March 1992 separation examination report noted "broken right 
little finger, no residual."  

The Veteran reports having arthritis of the right little 
finger, but there is no evidence that such superimposed 
degenerative changes were present during the one year 
presumptive period thereafter.  

Absence any finding or related complaints of right little 
finger conditions in service or for many years thereafter, 
the medical evidence itself can identify no service event or 
incident, to which any current right little finger disability 
can be linked on the basis of incurrence or aggravation.  
Similarly, the Veteran's current lay assertions are of 
limited probative weight in this regard because they are 
inconsistent with his earlier statement that were reliably 
reported during service.  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor that may be considered in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000).  

Therefore, on this record, the Board finds the evidence to 
preponderate against the claim of service connection for the 
residuals of a right little finger injury.  


Service connection for the residuals of a dental injury

The Veteran asserts that he sustained a "dental injury" 
during service.  

On entry into service, the service dental records do show 
that any missing teeth.  A May 1988 examination report shows 
that the teeth numbered 1, 16, 19, and 32 were missing.  

The September 1991 Medical Board examination report shows 
teeth numbered 13 and 20 were reported missing.  

The September 1992 service examination report shows that the 
teeth numbered 1, 13, 16, 17, 20 and 32 were missing.  

The current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  

Service connection may be granted for a dental condition of 
each tooth and periodontal disease shown by the evidence to 
have been incurred in or aggravated by service.  

When applicable, a determination will be made as to whether a 
dental condition is due to a combat wound or other service 
trauma, or whether the veteran was interned as a prisoner of 
war (POW).  38 C.F.R. § 3.381(b).  

The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

However, on this record, the Board finds no basis for finding 
that a dental injury or trauma resulting in the loss of any 
tooth had occurred in service.  At the time the Veteran filed 
his claim, he simply stated that he believed service 
connection should be established for a "dental injury."  

The Board finds on this basis that the Veteran is not 
eligible for outpatient dental treatment under Class II(a), 
pertaining to veterans having a service-connected 
noncompensable dental condition or disability resulting from 
combat wounds or service trauma.  

It is pertinent note that a submitted private treatment 
record dated in June 1998 shows that the Veteran reported a 
history of having his wisdom teeth removed in June 1985.  

Accordingly, on this record, the Board cannot find that any 
missing teeth were lost as an incident due to dental trauma.  
There is no indication in the Veteran's service treatment 
records or his discharge papers that the Veteran engaged in 
combat.  

Further, there is no evidence that the Veteran suffered any 
dental disability or sought treatment for any dental 
disability within one year after his service discharge.  

In sum, a dental condition, including one which would entitle 
the Veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim.  


Increased ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods 

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

Even though the RO increased the schedular rating for the 
Veteran's right knee disabilities during the appeal, the 
issues of entitlement to higher ratings remained on appeal, 
as the Veteran has not indicated his desire to withdraw these 
issues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Considering the Veteran's various orthopedic disabilities, 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  


A rating in excess of 10 percent for the service-connected 
postoperative residuals of reconstruction of the anterior 
cruciate ligament on the basis of limited motion of the right 
knee.  

The service treatment record shows that the Veteran injured 
his right knee in 1991.  In September of that year, he 
underwent surgery for reconstruction of the anterior cruciate 
ligament injury.  

Service connection was established for the right knee 
disability, in a March 1993 rating action, effective on 
September 6, 1992.  A 10 percent evaluation was assigned 
under Diagnostic Code 5257.  

The Veteran filed his current claim for increase in March 
2003.  A VA outpatient record dated in December 2003 shows 
that he complained of increased pain after hearing a "pop" 
in the right knee while playing with his son on December 7th.  
A radiological study revealed an avulsion fracture involving 
the lateral aspect of the lateral tibia plateau.  There was 
minimal displacement.  He was prescribed a hinged brace and 
underwent physical therapy.  

A June 2004 VA magnetic resonance imaging (MRI) report noted 
the cartilage was intact.  However, there was significant 
anterior translation of the tibia, which suggested a failure 
of the ACL graft.  During this time, varus instability was 
also noted.  He declined additional surgery and had been 
undergoing conservative treatment for his right knee 
disability.  

In an October 2004 rating action, a 10 percent rating based 
on limitation of motion and pain was continued while a 
separate 10 percent evaluation was granted for instability, 
effective on June 18, 2004 (based on the identified VA 
treatment record).  The RO then increased this rating based 
on instability to 20 percent, effective on October 4, 2004.  

At the VA contract examinations in October 2003, October 2004 
and June 2008, the Veteran reported having constant right 
knee pain, as well as related symptoms that included 
weakness, stiffness, swelling, redness, giving away, locking, 
lack of endurance, fatigability, dislocation and loss of 
balance.  

In considering the extent of right knee disability based on 
restriction of motion, a limitation of extension to 5 degrees 
is rated at no percent.  Extension limited to 10 degrees 
warrants a 10 percent evaluation.  Extension limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Limitation of flexion of a knee to 60 degrees is rated at no 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.  

With consideration of the Veteran's complaints of pain, an 
increased rating based on limitation of flexion of the knee 
is not assignable in this case.  The clinical findings do not 
document that any restriction of flexion of the right knee to 
less than 60 degrees.  

At the VA examination in October 2003, the range of motion of 
the right knee was from 0 to 140 degrees with pain beginning 
at 130 degrees.  The range of motion was not limited by 
fatigue, weakness, lack of endurance or incoordination.   

In October 2004, the range of motion was from 0 to 140 
degrees on VA examination.  Pain was noted beginning at 108 
degrees of flexion and at -5 degrees of extension.  The range 
of motion was not limited by fatigue, weakness, lack of 
endurance or incoordination.   

At the VA examination in June 2008, the range of motion of 
the right knee was recorded as being from 0 to 140 degrees 
with pain beginning at 135 degrees.  The range of motion was 
limited by pain, fatigue, weakness and lack of endurance.  

The Board here must address any pain-related functional 
impairment as set forth in the DeLuca case.  While pain was 
noted at the VA examinations, the competent evidence does not 
identify any functional loss due to pain with flexion 
restricted to 45 degrees or extension to 10 degrees.  While 
he has reported episodes of locking and dislocation, these 
are not objectively confirmed to result in an additional 
functional loss to support the assignment of a rating higher 
than 10 percent.  

At the most recent VA examination in 2008, significantly, 
there was no showing of edema, effusion, redness, heat, 
guarding or subluxation.  

Taking into consideration the VA examiner's remarks 
concerning functional loss, and the clinical observations, 
the Board finds that a higher rating based on limitation of 
motion or superimposed functional loss due to pain is not 
assignable during the period of the appeal in this case.  



An increased rating in excess of 10 percent for the service-
connected right knee disability based on instability prior to 
October 4, 2004 and higher than 20 percent thereafter  

As noted, in an October 2004 rating action, a separate 10 
percent evaluation was assigned for the service-connected 
right knee disability on the basis of instability, effective 
on June 18, 2004.  The RO also increased this rating to 20 
percent, effective on October 4, 2004.  

A 10 percent evaluation is warranted for recurrent 
subluxation or lateral instability of a knee that is slight; 
a 20 percent evaluation is warranted when the disability is 
moderate; and a 30 percent evaluation is warranted when such 
disability is severe. 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

There is evidence of record which suggests that the service-
connected disability picture was manifested by slight 
instability at the time that he filed his claim for increase 
on March 19, 2003.  However, the record shows that, in 
December 2003, the Veteran reported re-injuring his knee.  
Thereafter, he was prescribed a hinged brace.  

During VA physical therapy treatment on June 18, 2004, the 
examiner noted some varus instability.  It was described as 
having mild laxity of the LCL.  Otherwise, the record is 
devoid of specific comments degree of any instability or 
recurrent subluxation.  

However, on review of these findings, the service-connected 
right knee disability picture is found to have more closely 
resembled a level of increased impairment consistent with 
moderate instability beginning in December, 2004.  

In considering whether an evaluation higher than 20 percent 
is warranted; at a QTC examination in October 2004, the 
physician noted that the drawer test was abnormal for the 
right knee.  He described the instability as moderate.  These 
statements, in the Board's opinion, clearly do not suggest a 
severe level of instability or recurrent subluxation or 
marked overall right knee disability due to the injury.  

While the Veteran continued to undergo rehabilitative 
therapy, greater instability was not noted.  In fact, on VA 
examination in June 2008, no instability was identified.  The 
right knee anterior and anterior cruciate ligaments, as well 
as the medial and lateral ligaments stability tests were in 
normal limits.  The medial and lateral meniscus tests were 
also within normal limits.  

The Board has also considered additional diagnostic codes.  
While there are other diagnostic codes that provide for 
higher ratings, the manifestations required for the 
assignment of a higher rating cannot be favorable applied in 
this case.  

After consideration of all of the evidence, the Board finds 
that increased ratings of 10 percent prior to June 18, 2004 
and 20 percent prior to October 4, 2004 are assignable in 
this case.  However, as discussed, a rating higher than 20 
percent is not warranted for the service-connected right knee 
disability based on instability at any time during the course 
of the appeal.  


An earlier effective date for the grant of a separate rating 
for the service-connected postoperative residuals of 
reconstruction of the anterior cruciate ligament on the basis 
on instability of the right knee

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides that, in cases involving a claim for an 
increased evaluation, the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  

Thus, determining whether an effective date assigned for an 
increased rating is proper under the law requires: (1) a 
determination of the date of the receipt of the claim for the 
increased rating; and (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable."  Hazan vs. Gober, 10 Vet. App. 511, 521 
(1992).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.  

The VA medical records present a history of a ligament injury 
and other manifestations that, in the Board's opinion, 
reflect that there was slight instability of the right knee 
when the veteran filed his claim for increase on March 19, 
2003.  The VA examination in October 2003 showed that the 
Veteran had complaints of the knee giving out on two or three 
occasions a week and findings of locking pain and crepitus.  

The VA medical records also reflect that the service-
connected right knee disability underwent an increase in 
severity reflected by moderate instability when he suffered 
an intervening injury on December 7, 2003.  

In summary, it is factually ascertainable the service-
connected right knee disability was manifested by slight 
instability when the Veteran filed his claim for increase on 
March 19, 2003 and by moderate instability after he sustained 
an injury to the joint on December 7, 2003.  Accordingly, 
earlier effective dates are assignable for the service-
connected right knee disability based on instability under 
the applicable regulations.  


ORDER

Service connection for a claimed chronic sinus disorder is 
denied.  

Service connection for an acquired eye disorder claimed as 
color blindness is denied.

Service connection for the residuals of right small finger 
injury is denied.  

Service connection for the claimed residuals of dental trauma 
is denied.  

An increased rating in excess of 10 percent for the service-
connected postoperative residuals of reconstruction of the 
anterior cruciate ligament based on limitation motion of the 
right knee is denied.  

An increased rating of 10 percent for the service-connected  
postoperative residuals of reconstruction of the anterior 
cruciate ligament based on instability prior to June 18, 2004 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating of 20 percent for the service-connected 
postoperative residuals of reconstruction of the anterior 
cruciate ligament based on instability prior to October 4, 
2004, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  .

An effective date of March 19, 2003, for the grant of a 10 
rating for the service-connected postoperative residuals of 
reconstruction of the anterior cruciate ligament based on 
instability of the right knee is assigned.  

An effective date of December 7, 2003, for the grant of a 20 
rating for the service-connected postoperative residuals of 
reconstruction of the anterior cruciate ligament based on 
instability of the right knee is assigned.  


REMAND

The Veteran claims that service connection is warranted for a 
chronic psychiatric disorder and a skin disorder.  The 
service treatment records show that he was treated for 
psychiatric and skin problems during active service.  In 
light of the inservice as well as post service psychiatric 
manifestations and the various diagnoses of skin disorders, 
further medical opinion is needed.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request him to 
update the list of the doctors and health 
care facilities that have treated him for 
his psychiatric and skin disorders.  If 
information is provided in sufficient 
detail, the RO/AMC should make 
arrangements to obtain all the records of 
the treatment afforded to the Veteran 
from all the sources listed by him that 
are not already on file.  All information 
obtained should be made part of the file.  

2.  The RO should schedule the Veteran 
for VA examinations to determine the 
nature and likely etiology of the claimed 
psychiatric conditions and any skin 
disorder.  The claims folder should be 
made available to the examiners for 
review in conjunction with the 
examinations, and the examiners should 
acknowledge such review in the 
examination reports.  

The examiners should comment on the 
significance of the Veteran's in-service 
symptoms and diagnoses as well as any 
post service diagnosed disorders.  

The examiner(s) should provide opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that any currently diagnosed 
psychiatric or skin disability had its 
clinical onset during the Veteran's 
active service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner(s) 
should provide a rationale for all 
opinions expressed.  

3.  Following completion of all indicated 
development, the RO should review the 
remaining claims in light of all the 
evidence of record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition of any 
remaining claim.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


